889 A.2d 42 (2005)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Brian JACKSON, Respondent.
Supreme Court of Pennsylvania.
December 12, 2005.


*43 ORDER

PER CURIAM.
AND NOW, this 12th day of December, 2005, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issue:
Where a defendant's assault on a police officer occurs as the result of the officer's attempt to unlawfully arrest him, whether that assault may give rise to a lawful arrest, the resistance of which will support a charge of resisting arrest under 18 Pa.C.S. § 5104.